UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 01-6683



SAMUEL WILLIAMS FEREBEE,

                                                   Plaintiff - Appellant,

           versus


JERRY G.     MONETTE;   GEORGE    L.   ADKINS;   ELLA
BULLOCK,

                                                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Joseph C. Howard, District
Judge. (CA-00-87-5-H)


Submitted:    October 24, 2001              Decided:    November 15, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin R. Sparrow, SPARROW & VANDENBERG, Durham, North Carolina,
for Appellant. Scott C. Hart, SUMRELL, SUGG, CARMICHAEL, HICKS &
HART, P.A., New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Williams Ferebee appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.      Ferebee v. Monette, No. CA-00-87-5-H

(E.D.N.C. filed Mar.14, 2001; entered Mar. 15, 2001).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2